FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                            May 31, 2022

                                     No. 04-21-00416-CV

                                     Kimi-Lyn MURRAY,
                                          Appellant

                                                 v.

                                      Phillip MURRAY,
                                            Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19449
                         Honorable Monique Diaz, Judge Presiding


                                        ORDER
Sitting:      Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

        On May 24, 2022, appellant filed her brief. Appellant’s brief violates Texas Rule of
Appellate Procedure 9.9 in that pages 38, 53, 59, 69, 111, and 115 of the brief include sensitive
data, specifically the birth date and name of a person who was a minor when the underlying suit
was filed, and such data has not been redacted. See TEX. R. APP. P. 9.9.

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rule of Appellate
Procedure 9.9 by June 10, 2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court